2 So. 3d 320 (2008)
Joseph CARTER, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D08-783.
District Court of Appeal of Florida, Third District.
October 15, 2008.
Joseph Carter, in proper person.
Bill McCollum, Attorney General, and Heidi Milan Caballero, Assistant Attorney General, for appellee.
Before GERSTEN, C.J., and SUAREZ and CORTIÑAS, JJ.
PER CURIAM.
Affirmed. See Baker v. State, 878 So. 2d 1236 (Fla.2004); see also Richardson v. State, 918 So. 2d 999, 1004 (Fla. 5th DCA 2006).

ORDER TO SHOW CAUSE
Joseph Carter ("Carter") was convicted of burglary and sexual battery. The trial court subsequently sentenced him to 15 years and 137 years, respectively. Carter appealed, and this Court affirmed the convictions and sentences. Carter v. State, 410 So. 2d 552 (Fla. 3d DCA 1982).
Since then, Carter has filed numerous pro se motions in the trial court. The trial court denied all of these motions, and this Court subsequently affirmed most of them on appeal. See, e.g., Carter v. State, 980 So. 2d 503 (Fla. 3d DCA 2008); Carter v. State, 952 So. 2d 1199 (Fla. 3d DCA 2007); Carter v. State, 932 So. 2d 1113 (Fla. 3d DCA 2006); Carter v. State, 937 So. 2d 167 (Fla. 3d DCA 2006); Carter v. State, 866 So. 2d 772 (Fla. 3d DCA 2004) (aff'd in part and rev'd in part); Carter v. State, 857 So. 2d 886 (Fla. 3d DCA 2003); Carter v. State, 856 So. 2d 1005 (Fla. 3d DCA 2003).
Most recently, Carter filed a petition for writ of habeas corpus. The State responded to Carter's petition, requesting sanctions *321 against him pursuant to State v. Spencer, 751 So. 2d 47 (Fla.1999). The trial court issued an order to show cause. Carter filed a supplemental habeas petition more than thirty days after the show cause order. The trial court entered an order granting the State's motion to impose sanctions. Carter appealed.
We recognize that incarcerated persons must be provided with a full panoply of procedural vehicles with which to challenge the lawfulness of their incarcerations. Spencer, 751 So.2d at 49. However, successive motions which have been heard, considered, rejected, and then raised again, are an abuse of process. Isley v. State, 652 So. 2d 409, 410 (Fla. 5th DCA 1995).
Therefore, we hereby order Carter to show good cause why he should not be prohibited from filing further pro se pleadings with this Court pertaining to case number F79-5376.
Affirmed, and an order to show cause issued.